DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This office action is in response to communication filed on Arguments/Remarks and Amendments filed 03/09/2021 and Examiner-Initiated Interview held on 04/21/2021.
Claims 1, 4, 28, and 37-39 have been amended and claim 42 has been newly added according to Amendments filed on 03/09/2021. Claims 1, 28, and 37 have been additionally amended and claim 42 has been canceled according to Examiner’s amendment agreed upon during Examiner-Initiated interview held on 04/21/2021. 
Claims 1-9 and 28-41 are presented for examination.

Examiner's Amendment
Authorization for this examiner’s amendment was given in a communication with Attorney Brian McKnight on 21 April 2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

--- Claims 1, 28, and 37 are amended and Claim 42 is canceled
 by Examiner’s Amendment as Follows ---

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Brian McKnight on 04/21/2021. The Examiner's amendment includes incorporating limitations, recited by dependent claim 42, into independent claims 1, 28, and 37 the 35 U.S.C. 103 rejections.

The application has been amended as follows: 
IN THE CLAIMS:

Amend claim 1 as follows:
(Currently Amended by Examiner’s Amendment) A computer-implemented method comprising: 
executing, by at least one processor of a mobile computing device, a first mobile application in a first sandboxed environment; 
causing, by the at least one processor of the mobile computing device, a graphical user interface of the first mobile application resulting from the execution of the first mobile application to be displayed on a display;	
in response to receiving a first input received within the graphical user interface of the first mobile application, sending, by the at least one processor, a request to an operating system of the mobile computing device for a billing application on the mobile computing device, the billing application executing on the mobile computing device outside of the first sandboxed environment, the billing application having access through the operating system to account data comprising user and device data by communicating with a daemon that is a privileged process of the operating system, and wherein the operating system prohibits the first mobile application from accessing the account data; and
	causing, by the at least one processor, a second graphical user interface resulting from the execution of the billing application to be displayed on the display.

Amend claim 28 as follows:
28.	(Currently Amended by Examiner’s Amendment) A system comprising:
one or more processors; and
at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
execute, by at least one processor of a mobile computing device, a first mobile application in a first sandboxed environment; 
causing, by the at least one processor of the mobile computing device, a graphical user interface of the first mobile application resulting from the execution of the first mobile application to be displayed on a display;
in response to receiving a first input received within the graphical user interface of the first mobile application, sending, by the at least one processor, a request to an operating system of the mobile computing device for a billing application on the mobile computing device, the billing application executing on the mobile computing device outside of the first sandboxed environment, the billing application having access through the operating system to account data comprising user and device data by communicating with a daemon that is a privileged process of the operating system, and wherein the operating system prohibits the first mobile application from accessing the account data; and
causing, by the at least one processor, a second graphical user interface resulting from the execution of the billing application to be displayed on the display.

Amend claim 37 as follows:
37.	(Currently Amended by Examiner’s Amendment) A non-transitory computer-readable storage medium having stored therein instructions which, when executed by one or more processors, cause the one or more processors to:
execute, by at least one processor of a mobile computing device, a first mobile application in a first sandboxed environment;
causing, by the at least one processor of the mobile computing device, graphical user interface of the first mobile application resulting from the execution of the first mobile application to be displayed on a display;
in response to receiving a first input received within the graphical user interface of the first mobile application, sending, by the at least one processor, a request to an operating system of the mobile computing device for a billing application on the mobile computing device, the billing application executing on the mobile computing device outside of the first sandboxed environment, the billing application having access through the operating system to account data comprising user and device data by communicating with a daemon that is a privileged process of the operating system, and wherein the operating system prohibits the first mobile application from accessing the account data; and
causing, by the at least one processor, a second graphical user interface resulting from the execution of the billing application to be displayed on the display.

Cancel claim 42:
42.	(Currently Canceled by Examiner’s Amendment).




Allowable Subject Matter
Claims 1-9 and 28-41 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1-9 and 28-39 were rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 2005/0091111 to Green in view of U.S. Patent 8,307,288 to Smaltz; claim 40 was rejected under 35 U.S.C. § 103 as being unpatentable over Green and Smaltz in view of U.S. Patent 7,069,554 to Stammers; and claim 41 was rejected under 35 U.S.C. § 103 as being unpatentable over Green and Smaltz in view of U.S. Patent 6,616,533 to Rashkovskiy in a Non-Final Rejection filed on 12/09/2020. The claims are allowable over the 35 U.S.C. § 103(a) rejections:
The Applicant has provided the following persuasive arguments in Arguments/Remarks and Amendments filed on 03/09/2021. The Applicant asserts “The undersigned respectfully disagrees. In particular, the combination of references does not teach “a request to an operating system of the mobile computing device for a billing application on the mobile computing device, the billing application executing on the mobile computing device outside of the first sandboxed environment, the billing application having access though the operating system to account data comprising user and device data, and wherein the operating system prohibits the first mobile application from accessing the account data.” The Office Action cites to Smaltz to disclose these limitations, but Smaltz merely teaches that a sandboxed application can download additional code. None of the cited references disclose a billing application that has “access though the operating system to account data comprising user and device data, and wherein the operating system prohibits the first mobile application from accessing the account data.” No reference discloses any relationship between a billing application and an operating system wherein the operating system restricts information sharing with the first mobile application, but permits sensitive account data comprising user and device data to be shared with a billing application…Likewise, the undersigned submits that the limitations of new claim 42 are also not obvious in view of the cited references.” 
An Examiner-Initiated interview was held on 04/21/2021, noting that upon further search and consideration, Examiner found reference U.S. Publication 2009/0288012 to Hertel which discloses a configuration (a system and/or a method) are disclosed that includes a unified and integrated configuration that is composed of a payment system, an advertising system, and an identity management system as well as their associated methods such that the unified system has all of the benefits of the individual systems as well as several additional synergistic benefits. Also described are specific configurations (subsystems and/or methods) including the system's access point architecture, a user interface that acts as a visual wallet simulator, a security architecture, coupon handling as well as the system's structure and means for delivering them as targeted advertising, business card handling, membership card handling for the purposes of login management, receipt handling, and the editors and grammars provided for customizing the different types of objects in the system as well as the creation of new custom objects with custom behaviors. During the Interview, Examiner noted that ¶ [0058] which discloses the operating system of the mobile device storing user and device data, ¶ [0061] which discloses that the user data that is stored in the mobile wallet program of the mobile device are financial accounts/data of the user, and ¶ [0068] which discloses the interprocess that allows the payment application to conduct a transaction by accessing the financial data of the user through the operating system of the mobile device appear to be pertinent to the claim amendments. Examiner further noted that if dependent claim 42 with the specific recitation of the "daemon" element would overcome the art and the newly cited Hertel reference. If dependent claim 42 was brought in to independent claim 1 and independent claims 28 and 37 were similarly amended then the next response would be a notice of allowance. Examiner also noted that a terminal disclaimer would need to be filed, claiming priority to Patent 9,922,354. Attorney agreed to Examiner’s suggestions and filing of the Terminal disclaimer on 04/23/2021. 
According to the Examiner’s Amendment entered above, the independent claims recite “in response to receiving a first input received within the graphical user interface of the first mobile application, sending, by the at least one processor, a request to an operating system of the mobile computing device for a billing application on the mobile computing device, the billing application executing on the mobile computing device outside of the first sandboxed environment, the billing application having access through the operating system to account data comprising user and device data by communicating with a daemon that is a privileged process of the operating system, and wherein the operating system prohibits the first mobile application from accessing the account data.” Green, Smaltz, Stammers, Rashkovskiy, and Hertel do not explicitly disclose the limitations of the invention; specifically the use of a daemon communicating with the billing application to allow the billing application to have access to account data comprising user and device data housed by the operating system wherein the operating system prohibits the first mobile application from accessing the account data. This uniquely distinct feature alongside the combination of limitations in independent claims 1, 28, and 37 render the claims allowable. Thus, claims 1-9 and 28-41 are believed to be in condition for allowance.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Azam Ansari, who can normally be reached on Mon-Fri, 8 am to 4:30 pm at telephone number 571-272-7047.  
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).

/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
April 27, 2021